Cornish, J.,
dissenting.
Whether either labor unions or employers of labor are subject to injunction, at the suit of the other, for violation of the other’s rights, is one question. Whether either is so subject in a suit, brought by the attorney general in behalf of the state, in Douglas county, is another question. For myself, I question the state’s action as against either of these defendants. The opinion appears to base the state’s right of action upon the provisions of the statute, relating to unlawful restraint of -trade, which direct the attorney general to prosecute such proceedings as may be necessary to prevent violations' of the act. Rev. St. 1913, secs. 4045, 4066.
The inquiry is whether the conduct of these defendants was in “restraint of trade or commerce.” The employers ’ combination sought a riddance from union labor. To effect this design, when the strike was on, they all closed their places of business. This might amount to “restraint of trade,” but I do not think so. The unions sought recognition — the privilege of collective bargaining. To accomplish this, they quit work, persuaded others not to work, and, it is claimed, resorted to violence in one or two instances. The *778result was that the public had to suffer a temporary inconvenience.
Was this “restraint of trade?” I think not. What is “restraint of trade?” The lawyer, turning to 27 Cyc. 899, finds the whole definition given in these words: “All arrangements in whatever form which are designed to suppress competition are in restraint of trade both at common law and under statute.” And this, too, is what the words mean to the man on the street. It is what we all have understood to be the meaning of these statutes against trusts, monopolies, and combinations in restraint of trade or commerce. Their context shows it. They affect dealers in commodities, and labor is not a commodity.
Judge Sullivan, in Downing v. Lewis, 56 Neb. 386, 389, in considering the question whether a laundry came under the anti-trust law, made the distinction with felicity, in these words: “The function of a. laundry is to make clothes clean rathej: than to make clean clothes.” In Downing v. Lewis, 59 Neb. 38, 43, speaking of contracts in “restraint of trade,” this court say: “Any such contract must to some extent destroy competition.” This is the meaning given to the words, “restraint of trade,” so far as I know, in all state decisions. State v. Duluth Board of Trade, 107 Minn. 506, 23 L. R. A. n. s. 1260; 3 Bouvier’s Law Dictionary, p. 2929.
But, it is insisted, did' not the strike effectually prevent trade and commerce? The answer is: Yes; but only temporarily so. Laborers live on trade and commerce and suffer like the general public from all restrictions -and monopolies. The difficulty with this argument lies in the fact that when unions declare a strike their first and immediate design, as their main weapon or instrument in the conflict, always is a complete stoppage of trade and commerce. To this end, they quit and persuade others- not to take their places, *779in the hope that their employer, unable to get men so as to resume business, will accept their terms. The opinion itself says this is permissible. . Then it is not “restraint of trade.” Does the fact'that the striker’s conduct is accompanied by violence change its character in this respect? It cannot be. The aim and the effect on trade remain the same. The effect is lessened. The constabulary rise against them. True, a conspiracy may be a lawful act by unlawful means. But here you have a conspiracy, not to interfere with .trade (it already is interfered with and is permitted), but to do violence, a thing, in itself, having no relation to trade, but not permissible.
It is argued that this view is in conflict with certain federal decisions. This is doubtful. Cases involving traffic and commerce between the states are upon a' different footing from the instant case, because of the limited powers of the federal government on the one hand, and the helplessness of the states on the other hand. If traffic on all roads running in and out of Chicago is stopped, Nebraska suffers. Her police powers do not extend to Illinois. She can do nothing, On the other hand, the federal authorities, too, are limited in their powers over lawbreaking in Illinois. The federal Constitution puts upon the United States the duty of preventing obstruction to the free flow of commerce, and, its powers being limited, it can well be argued that there is no adequate remedy except by injunction. The situation, too, is different. The United States has a property right in the mails which, being interfered with, máy entitle it to an injunction, regardless of the Sherman anti-trust law. When cases have arisen in the federal courts, not involving railroads— traffic between the states — they have, so far as I know, given to the words “restraint of trade and commerce” the same meaning as is contended for here — an attempt *780to overcome competition; to gain a monopoly; to fix prices.
As the two able trial judges said, the state’s right of action, if it exists, arises under the “restraint of trade” statute. At common law the state had not this right of action, and the statute should be strictly construed. Outside thé' statute there would be no precedent for it except, possibly, in the language of some of the earlier federal decisions, which have not been followed in the states. What is sometimes denominated as government by injunction has not been popular. Congress in the Clayton Act practically overruled the earlier federal decisions, and later limited the federal courts in equity in the exercise of their ancient prerogative of summarily punishing, as for contempt, disobedience of its orders in personam, so as to permit a trial by jury. The foundation of courts of equity was the enforcement of the civil law.' The state never sought injunctions of this, character. If its corporations were doing ultra vires acts injurious to the public, this remedy might be used. So, too, in case of a public nuisance — a thing haying a place, and more or less permanent in its nature. The state might, too, invoke' this remedy for the protection of its property rights, the same as an individual. The rest it left to the criminal law.
The opinión, remarkably fair in stating the relations between capital and labor, almost seems to forget that neither capital nor labor is party plaintiff in the action.
It is the- genius of the common law, not only that it stands for liberty, but, as a means to that end, opens the courts so that the parties themselves whose rights are invaded may go’ there for- protection. The opinion wisely says that the courts will not attempt by injunction to regulate the differences between capital and labor; but, when we hold that the stoppage of trade amounts to restraint of trade, we come near *781doing that very thing. The public inconvenience complained of must always happen. The unions are fighting, as they think, for the cause of labor. They wish to exist. They wish the privilege of collective bargaining. “If employers can and do act as a unit,” they say, “then why may not we?” Of course, wé will all agree with them, so long as their own methods of accomplishing these ends are not arbitrary and unfair. The common law, however, in its zeal for- freedom of contract, can have no voice in this matter, but must leave both employer and employee free to work or not, to contract or not, as each may decide. The state should not -be a party to the controversy. Its presence as a party may prejudice either side. If violence occurs, the state, with its courts, is here for justice. Either party injured can appeal to them for protection, and the whole constabulary of the state is armed in the name of the state to see that crime is punished according to law, and the highways of commerce kept open. Peace and quiet are desirable ends; so, too, probably, are agitation and change, with their resultant irritations and inconveniences. When the state goes into the courts in these matters, it should go prepared to do complete justice between the parties in all matters involved in the entire controversy.
Section 6, art. V of the Constitution, provides: “The supreme executive power shall be. vested in the governor, who shall take care that the laws be faithfully executed.” The attorney general, in commencing this action, was performing an executive function. I do not question his right to commence an action when directed to do so by legislative act. The statutes describe in detail the duties of the attorney general. Rev. St. 1913, secs. 1187, 5536, 5537, 5538. Heretofore, whenever the legislature has wished the attorney general to go into the- counties to commence actions, it has so directed him. His duties, generally, are in the *782supreme court. The “restraint of trade” statute makes it “the duty of the attorney general and the county attorney of each county under the direction of the. attorney general ” to institute these proceedings. Rev. St. 1913, see. 4066. I do not believe that this statute intends to empower the attorney general .to institute such proceeding's in a local court until he has, directed the county attorney to institute them.